UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5152



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFREY DAJUAN ALLEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Robert C. Chambers,
District Judge. (CR-02-74)


Submitted:   March 31, 2006                 Decided:   April 27, 2006


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Charleston, West Virginia, for Appellant.
Charles T. Miller, Acting United States Attorney, Steven I. Loew,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jeffrey     Dajuan     Allen   was    sentenced      to     120    months’

imprisonment for possession of a firearm by a convicted felon, in

violation    of    18    U.S.C.     §   922(g)    (2000).      We      affirmed     his

conviction,       vacated     the   sentence,     and    remanded        for   further

proceedings consistent with United States v. Booker, 543 U.S. 220

(2005).   See United States v. Allen, No. 03-4913 (4th Cir. July 28,

2005) (unpublished).

             On remand, the district court resentenced Allen to 108

months’ imprisonment. Allen again appeals, contending the district

court imposed an unreasonable sentence.

             After      the   Supreme    Court’s       decision     in    Booker,    a

sentencing court is no longer bound by the range prescribed by the

sentencing guidelines.           See United States v. Hughes, 401 F.3d 540,

546   (4th    Cir.      2005).      However,      in    determining       a    sentence

post-Booker, sentencing courts are still required to calculate and

consider the guideline range prescribed thereby as well as the

factors set forth in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2005).    Id.      As stated in Hughes, we will affirm a post-Booker

sentence if it is within the statutorily prescribed range and it is

reasonable.       Id. at 546-47; see also United States v. Green, 436

F.3d 449, 457 (4th Cir. 2006) (stating that if the sentence imposed

is within the properly calculated guideline range, then it is

presumptively reasonable).


                                        - 2 -
          On remand, the district court appropriately treated the

guidelines as advisory, calculated and considered the guideline

range, and weighed the relevant 18 U.S.C. § 3553(a) factors. Allen

contends that the sentence was unreasonable because it was greater

than necessary to achieve the congressional sentencing objectives

set forth in 18 U.S.C. § 3553(a)(2).   However, his claims are not

adequate to rebut the presumption that the sentence within the

guidelines range is reasonable.   See Green, 436 F.3d at 456-57.   We

conclude the sentence imposed by the district court was reasonable.

Accordingly, we affirm Allen’s sentence.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 3 -